UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                              No. 08-5162


UNITED STATES OF AMERICA,

                  Plaintiff - Appellee,

             v.

KENDRICK OMAR HAMMOND,

                  Defendant - Appellant.



Appeal from the United States District Court for the Western
District of North Carolina, at Charlotte.     Robert J. Conrad,
Jr., Chief District Judge. (3:06-cr-00451-RJC-1)


Submitted:    November 18, 2009            Decided:   November 25, 2009


Before MOTZ, KING, and GREGORY, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Denzil H. Forrester, Charlotte, North Carolina, for Appellant.
Edward R. Ryan, Acting United States Attorney, Adam Morris,
Assistant United States Attorney, Charlotte, North Carolina, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

               Kendrick         Omar        Hammond    appeals       his    conviction         that

resulted from his guilty plea to one count of possession with

intent to distribute more than five grams of crack cocaine, in

violation of 21 U.S.C. § 841(a)(1), (b)(1)(B) (2006).                                     Hammond

entered    a    conditional            guilty     plea   and     reserved         his    right    to

appeal the district court’s denial of his motion to suppress

evidence.       We affirm.

               We        review       the     district    court’s          factual       findings

underlying          a    motion       to     suppress    for     clear      error,       and     the

district court’s legal determinations de novo.                              United States v.

Grossman, 400 F.3d 212, 216 (4th Cir. 2005).                              When a suppression

motion has been denied, this court reviews the evidence in the

light most favorable to the Government.                          Id.       This court grants

great     deference            to     factual     findings       based       on     credibility

decisions.              See United States v. Moses, 540 F.3d 263, 268-69

(4th Cir. 2008).

               Observation of any traffic violation, no matter how

minor,    gives          an    officer       probable    cause       to    stop    the    driver.

United States v. Hassan El, 5 F.3d 726, 730 (4th Cir. 1993).                                      A

stop    for    a        traffic       violation       “does    not    become       unreasonable

merely because the officer has intuitive suspicions that the

occupants      of        the    car    are     engaged    in    some       sort    of    criminal

activity.”          Id.        A routine and lawful traffic stop permits an

                                                  2
officer to detain the motorist to request a driver’s license and

vehicle registration, to run a computer check, and to issue a

citation.      United States v. Branch, 537 F.3d 328, 335 (4th Cir.

2008).

            Hammond    argues     that    the   stop   of    his    vehicle   was

illegal because the officers did not have reasonable suspicion

or probable cause that he was violating any law.                   Our review of

the   record   leads   us    to   conclude,     however,    that   the   district

court correctly resolved the conflicting testimony and denied

the suppression motion.

            Hammond next argues that the district court abused its

discretion in failing to view the video from the dashboard video

recorder in the patrol car.              Hammond did not request that the

district court view the video prior to ruling on the motion to

suppress, or object to the court’s failure to view the video.

We therefore review this claim for plain error.                    “To establish

plain error, [Hammond] must show that an error occurred, that

the error was plain, and that the error affected his substantial

rights.”    United States v. Muhammad, 478 F.3d 247, 249 (4th Cir.

2007).         Even    if    Hammond      satisfies    these       requirements,

“correction      of    the    error      remains    within     [the      court’s]

discretion, which [the court] should not exercise . . . unless

the error seriously affect[s] the fairness, integrity or public

reputation of judicial proceedings.”               Id. (internal quotation

                                         3
marks and citation omitted).                     Our review leads us to conclude

that,    even     assuming         that       the       district    court         erred      in   not

examining       the     video,      such       error       did     not    affect            Hammond’s

substantial rights, as there is nothing on the video that calls

into question the legitimacy of the stop of Hammond’s vehicle.

              Finally, Hammond argues that the Government raised the

issue of race and asserts that racial profiling motivated the

officers to stop his vehicle.                       He does not provide any specific

facts    or   citations        to       the   suppression          hearing        transcript        to

support this assertion, and did not specifically assert this

argument in the district court.                         This court has recognized that,

although an officer’s “motive[] for stopping an automobile that

was violating traffic laws is irrelevant to the legitimacy of

the   stop    under     a    Fourth       Amendment         analysis,         .    .    .   racially

motivated       law    enforcement            can       violate    the    equal         protection

component of the Fifth Amendment’s Due Process Clause.”                                        United

States v. Bullock, 94 F.3d 896, 899 (4th Cir. 1996) (citation

omitted).        In    order       to    establish         that     he   is       the   victim      of

racially      motivated        law        enforcement,             “[t]he         claimant        must

demonstrate that the [enforcement policy] had a discriminatory

effect     and        that    it        was     motivated          by    a        discriminatory

purpose. . . . To establish a discriminatory effect in a race

case, the claimant must show that similarly situated individuals

of a different race were not prosecuted.”                                United States v.

                                                    4
Armstrong, 517 U.S. 456, 465 (1996) (internal citation omitted).

The record contains no evidence that would satisfy either prong

of   the   equal   protection    test.      This   argument   is    therefore

without merit.

            Accordingly,    we   affirm     Hammond’s    conviction.        We

dispense    with   oral    argument      because   the   facts     and   legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.

                                                                     AFFIRMED




                                      5